Citation Nr: 0124376	
Decision Date: 10/09/01    Archive Date: 10/11/01

DOCKET NO.  95-05 017	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral varicose 
veins, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1954 to August 
1957.

This appeal arises from an April 1994 rating decision of the 
Phoenix, Arizona Regional Office (RO), which denied a claim 
of entitlement to a rating in excess of 50 percent for 
bilateral varicose veins.  The veteran's claim is currently 
being handled by the Boston RO.

The case was remanded from the Board to the RO in July 1998.  
In the introduction section of the remand, the Board noted 
that the veteran's representative had raised questions about 
the status of several claims to include an increased rating 
for an inguinal hernia scar, a secondary service connection 
claim for bilateral knee disability, service connection for a 
chest nodule, service connection for a left eye disability 
and a claim of entitlement to a total disability rating based 
on individual unemployability due to service-connected 
disability.

With regard to the claim for an increased rating for an 
inguinal hernia scar, this claim was denied by rating 
decision in June 1996.  In February 2001, the veteran 
requested a higher evaluation for this disability.  By rating 
decision in June 2001, the evaluation for right hernia scar 
was increased from zero percent to 10 percent disabling, 
effective from October 2000.  A notice of disagreement has 
not been received relative to this rating allowance.

With regard to the secondary service connection claim for 
bilateral knee disability, service connection was denied by 
rating decision in June 1996.  The veteran asked that this 
claim be reopened in May 1999.  By rating decision in 
November 1999, it was determined that new and material 
evidence had not been submitted to reopen this claim.  In 
April 2000, the veteran requested that his claim of service 
connection for bilateral knee disability be considered.  A 
congressional inquiry in October 2000 noted that the veteran 
needed an increase in benefits for the bilateral knees.  A 
response from the RO indicated that the veteran had a claim 
pending for knee disability.  Accordingly, this claim is 
referred to the RO for appropriate action.

With regard to putative claims of service connection for a 
left eye disability and a chest nodule, the RO sent a letter 
to the veteran in October 2000 requesting information as to 
whether he wanted to pursue a claim of service connection for 
these disabilities.  No response was received from the 
veteran regarding these putative claims.  

With regard to the issue of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU), the veteran requested 
consideration of TDIU benefits in January 2001.  By rating 
decision in June 2001, entitlement to TDIU benefits was 
denied.  A notice of disagreement has not been received 
relative to this rating denial.  


FINDING OF FACT

The veteran's bilateral varicose veins are productive of 
persistent edema with clinical findings showing no evidence 
of ulceration (in recent years), stasis pigmentation, eczema, 
severe disability involving superficial veins above and below 
the knees with involvement of the long saphenous ranging over 
2 centimeters in diameter, marked distortion, or sacculation.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 50 percent for bilateral varicose veins have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, Diagnostic Code 7120 (as in effect prior to 
and after January 12, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001).

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c) and 38 C.F.R. § 3.159(c)(4)(iii), 
which became effective August 29, 2001.  

The Board has considered whether any additional notification 
or development action was required under the new law.  The 
Board also considered whether it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92 (July 24, 1992), published 
at 57 Fed. Reg. 49, 747 (1992).  

On review of the claims file, the Board is satisfied that 
there is no further duty by VA to assist the veteran in the 
development of his claim under the Veterans Claims Assistance 
Act of 2000.  The veteran indicated in March 1996 that he was 
receiving all of his medical treatment from VA.  The RO has 
requested and obtained all records from VA as mentioned by 
the veteran that may pertain to his current claim.  He has 
been afforded multiple VA rating examinations.  The veteran 
was notified in the November 2000 supplemental statement of 
the case of the requirements to establish a claim for an 
increased rating for bilateral varicose veins under the old 
and new rating criteria.  He was also told of the evidence 
needed.  Further, the veteran requested and was afforded a 
personal hearing at the RO August 1995.  Pursuant to his 
request, a hearing before a member of the Board in 
Washington, D.C. was scheduled in October 1997; however, the 
veteran failed to report.  As a written request for a 
postponement was not received, the veteran's case has been 
processed as though the request for a Board hearing had been 
withdrawn.  No additional notice or assistance is warranted 
under these circumstances; consequently, the Board perceives 
no prejudice to the veteran in considering the issue on 
appeal.

I.  Factual background

A February 1994 VA outpatient notation shows that the veteran 
complained of painful legs.  On examination, there were 
markedly tortuous and dilated veins.  The assessment was 
venous varicosities.  

On VA examination in March 1994, the veteran was wearing 
support stockings.  There were very prominent varicosities of 
the lower extremities after standing for only 30 seconds.  

An April 1994 private medical notation shows that the veteran 
had been wearing compression stocking for 17 years due to 
vascular insufficiency.  

Diagnostic testing of the left leg in January 1995 revealed 
normal compressibility of the deep venous system of the left 
lower extremity including the common femoral, femoral, and 
popliteal veins.  The impression was no evidence of deep vein 
thrombosis.

The veteran testified in August 1995 that he had to wear 
support hose every day; that even with support hose he had a 
problem with swelling of the lower extremities; that there 
was pain after walking only a short distance; that he 
elevated his legs and used pain medication; and that there 
was ulceration of the lower legs although there were none 
currently.

On VA examination in October 1995, the veteran complained of 
having swollen legs.  Reportedly he needed to wear elastic 
hose all of the time due to varicose veins.  On examination, 
there were well healed numerous surgical scars of the lower 
extremities.  After removal of the support hose, there was 
some refilling of the varicose veins around the lower 
extremities with some swelling.  Doppler testing failed to 
disclose any occlusive arteriopathy.  The diagnoses included 
venous insufficiency of the lower extremities.  

On VA examination in October 1996, it was reported that the 
veteran had had very little swelling of the lower legs.  He 
complained of calf pain due to varicose veins and possibly 
due to arthritis.  On examination, there was no obvious 
swelling of the legs.  There were recurrent varicosities 
which were mild in nature involving the posterior medial 
calves and the lower legs.  The varicosities were rather 
small in nature and there were no ulcers present.  
Examination of the arterial system revealed excellent 
femoral, popliteal and pedal pulses.  There was no evidence 
of arterial disease.  The diagnoses included recurrent 
varicose veins mostly involving the calves with probable 
venous insufficiency and no evidence of arterial disease.

On VA examination in February 2000, the veteran reported 
getting leg cramps in his calves when walking.  He reported 
that he had been wearing elastic hose support but he was not 
wearing hose the day of the examination.  He reported a 
feeling of discomfort in the lower legs which felt like 
something was crawling on his skin.  On examination, when 
standing, there was evidence of bilateral varicose veins.  On 
the left leg, there were several large varices greater than 
one centimeter on the medial calf, there were varices one 
centimeter in length and there were intermittent varices of 
the lower calf and foot.  On the right leg, there were some 
upper calf varicosities which were slightly tender to 
palpation.  There was some slight increase in pigmentation on 
several areas of the lower leg.  There was no evidence of 
induration or stasis dermatitis although there was one area 
of the right leg with increased pigmentation and a healed 
ulceration.  Arterial examination was normal with good 
femoral pulses and right and left pedal pulses.  In summary, 
the veteran had a history of varicose vein disease which had 
been treated surgically and currently he had only moderate 
disability.  

The record contains extensive VA outpatient notations which 
primarily reflect treatment for disabilities other than 
varicose veins.  An example of the cursory notations relative 
to varicose veins is a July 2000 notation which shows that 
the veteran had bilateral varicose veins with no edema.

II.  Analysis

Service connection is in effect for bilateral varicose veins, 
evaluated as 50 percent disabling under DC 7120 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.

The veteran's varicose veins are evaluated pursuant to the 
criteria found at 38 C.F.R. § 4.104, Diagnostic Code 7120.  
During the pendency of this appeal, the criteria for 
evaluating cardiovascular disabilities were changed and the 
new regulations became effective on January 12, 1998.  See 62 
Fed. Reg. 65207 (1997).  Where a law or regulation changes 
after a claim is filed or reopened, but before the 
administrative or judicial appeals process has been 
concluded, the version of the law or regulation most 
favorable to the appellant must apply unless Congress or the 
Secretary provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In a precedent opinion of the VA Office of 
the General Counsel, it was held that, when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
must determine whether the intervening change is more 
favorable to the veteran, and, if the amendment is more 
favorable, the Board must apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  In addition, the Board must apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-2000 (April 10, 2000); see also DeSousa v. 
Gober, 10 Vet. App. 461, 465-67 (1997).

Under the "old" version of Diagnostic Code 7120, a 10 percent 
rating was warranted for moderate disability, varicosities of 
the superficial veins below the knees, with symptoms of pain 
and cramping on exertion, unilateral or bilateral. Moderately 
severe disability, involving superficial veins above and 
below the knee, with varicosities of the long saphenous, 
ranging in size from one to two centimeters in diameter, with 
symptoms of pain or cramping on exertion, without involvement 
of the deep circulation warranted a 20 percent rating when 
unilateral and 30 percent when bilateral.  Severe disability, 
involving superficial veins above and below the knee, with 
involvement of the long saphenous, ranging over 2 centimeters 
in diameter, marked distortion and sacculation, with edema 
and episodes of ulceration, no involvement of deep 
circulation, warranted a 40 percent rating when unilateral 
and a 50 percent rating when bilateral.  Pronounced 
disability, with the findings for the severe condition with 
secondary involvement of the deep circulation, as 
demonstrated by Trendelenburg's and Perthe's tests, with 
ulceration and pigmentation, warranted a 50 percent rating 
when unilateral and a 60 percent rating when bilateral.

Under the "new" version of Diagnostic Code 7120, effective 
January 12, 1998, varicose veins manifested by intermittent 
edema of an extremity or aching and fatigue in a leg after 
prolonged standing or walking, with symptoms relieved by 
elevation of the extremity or compression hosiery warrants a 
10 percent rating.  A 20 percent rating is warranted for 
persistent edema, incompletely relieved by elevation of an 
extremity, with or without beginning stasis pigmentation or 
eczema.  A 40 percent rating is warranted for persistent 
edema and stasis pigmentation or eczema, with or without 
intermittent ulceration.  A 60 percent rating is warranted 
for persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is warranted for massive, board-like edema 
with constant pain at rest.

A note following Diagnostic Code 7120 provides that the 
foregoing evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, each 
involved extremity is to be evaluated separately and the 
ratings combined (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In the instant case, the Board finds that the evidence on 
file does not warrant a disability rating in excess of 50 
percent under the "old" or "new" versions of Diagnostic 
Code 7120.  

With regard to the old criteria, there is no evidence of 
severe disability involving superficial veins above and below 
the knees with involvement of the long saphenous ranging over 
two centimeters in diameter with marked distortion and 
sacculation.  Although the record is unclear as to whether 
there is secondary involvement of the deep circulation due to 
the fact that Trendelenburg's and Perthe's tests were not 
conducted, there is no evidence of ulceration in recent 
years.  In October 1996, the examiner noted that no 
ulceration was present.  On examination in February 2000, 
only an area of healed ulceration was noted.  These 
examination findings are corroborated by the outpatient 
notations from recent years which are silent regarding the 
presence of ulceration.  Accordingly, the evidence does not 
support the assignment of a higher evaluation under the old 
rating criteria.

Under the new rating criteria, VA examination reports and 
outpatient records show the presence of persistent edema; 
thus, a 20 percent evaluation would be warranted for each 
leg.  As the examiner in February 2000 did not find evidence 
of stasis pigmentation, ulceration or eczema, however, there 
is no basis for the assignment of a 40 percent evaluation 
under the new criteria.  By applying the note following 
Diagnostic Code 7120, each involved extremity is to be 
evaluated separately and the ratings combined (under 38 
C.F.R. § 4.25), using the bilateral factor (38 C.F.R. § 
4.26), if applicable.  In this case, under the new criteria 
each leg warrants a 20 percent evaluation for varicose veins.  
When the 20 percent evaluations are combined and the 
bilateral factor in section 4.26 is factored in, a combined 
40 percent evaluation is warranted.  Obviously this is less 
than the already assigned 50 percent evaluation under the old 
criteria.  Accordingly, the preponderance of the evidence is 
against the veteran's claim for an increased rating for 
bilateral varicose veins, whether considered under the old or 
new rating criteria.

This does not, however, preclude the Board from granting a 
higher rating for this disability.  In exceptional cases 
where schedular evaluations are found to be inadequate, 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability" is made.  38 C.F.R. § 
3.321 (b)(1) (2001).  The Board must find that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the Schedule.  Id.

The Board first notes that the schedular evaluation in this 
case is not inadequate.  A higher rating is possible under 
the rating schedule, but the medical evidence demonstrates 
that the requisite manifestations for a higher rating are not 
present in this case.  Second, the Board finds no evidence of 
an exceptional disability picture which is not contemplated 
by the rating schedule.  The record does not show that the 
veteran has been frequently hospitalized for varicose veins 
or that he has lost time from employment beyond what might be 
expected with disability rated as his is; thus, there is no 
evidence that the impairment resulting from bilateral 
varicose veins warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from bilateral varicose veins is 
adequately compensated by the 50 percent schedular 
evaluation.  Therefore, extraschedular consideration under 38 
C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to a rating in excess of 50 percent for bilateral 
varicose veins is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

